DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US Pat No 6,246,926) in view of Riper et al (US Pat No 9,050,846).
Regarding claims 1 and 9, Ishii discloses a sheet sorting device and image forming comprising: 
an image forming unit (see column 3, lines 61-64) configured to form an image on a sheet;
trays in a quantity of three or more trays (see figure 1a) that include a predetermined tray detachable from an apparatus main body and a tray different from the predetermined tray; 
a discharge unit (e.g. means for feeding sheet from image forming apparatus to sheet sorting apparatus) configured to discharge a sheet to any one of the three or more trays; 
a control unit (shown in figure 4) configured to set a sheet discharge destination such that a sheet conforming to a preset condition is discharged to the predetermined tray through the discharge unit (see column 2, lines 11-20); and 
a tray detection unit (SE00-SE09) configured to detect that the predetermined tray is detached from the apparatus main body;

wherein, in a case where the control unit changes the sheet discharge destination from the first tray to a second tray, the control unit keeps a first sorting condition (e.g. user) set for the first tray as a second sorting condition for the second tray (e.g. noted in column 7, lines 40-45); and
wherein, by changing the sheet discharge destination from the first tray to the second tray, the control unit performs control so that a first sheet discharged to the second tray under the second sorting condition is not mixed with a second sheet that is discharged to a third tray under a third sorting condition that is different from the second sorting condition (e.g. user as noted in column 7, lines 40-45).
It is noted that Ishii fails to disclose changing the discharge destination based on used history of each available tray.  However, Riper discloses setting the sheet discharge destination that has been set to the predetermined tray to the tray different from the predetermined tray based on a use history of each of the trays other than the detached predetermined tray, in a case where there is no use history in a second tray and there is use history in a third tray, changing the discharge destination from a first tray (e.g. predetermined tray) to the second tray (e.g. noted in abstract and shown in figure 6, where the history is operational history and/or user account).
It would have been obvious to one having ordinary skill to have modified the device taught by Ishii with the teachings of Riper to achieve the predictable result of keeping wear on each of the discharge sections even (e.g. noted in detailed description, see column 1, line 55 through column 2, line 7).  Further, Riper discloses trying to even the wear of the finisher device by using the less used areas (e.g. having no use history) rather than the most used areas (e.g. having use history, as noted above as well as in column 6 lines 13-37).



Response to Arguments
As the applicant has noted, the application was previously allowed with an examiners amendment.  The current set of claims deviates from the allowed aspect of the previously filed claims in that the applicant requires additional sorting conditions for a third tray, different from the second tray, and wherein the first tray of the claimed trays is detached.  With such an amendment, sheets discharged to two different trays would not be mixed (that is, a tray holding a first sheet and a different tray holding a second sheet would be on different trays).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619